UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150135 Nasus Consulting, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 04-3526451 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 258 Southhall Lane, Suite 420, Maitland, FL32751 (Address of principal executive offices, including zip code) (512) 402-5822 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of the registrant’s common stock as of April 30, 2010 was 22,640,000. NASUS CONSULTING, INC. (A Development Stage Company) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets – March 31, 2010 (unaudited) and December 31, 2009 3 Statements of Operations – For the three months ended March 31, 2010and 2009, and May 27, 2009 (Inception) through March 31, 2010 (unaudited) 4 Statements of Cash Flows – For the three months ended March 31, 2010and 2009, and May 27, 2009 (Inception) through March 31, 2010 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4T. Controls and Procedures. 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signature 17 2 Part I.FINANCIAL INFORMATION Item 1. Financial Statements. NASUS CONSULTING, INC. (A Development Stage Company) BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expense - Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Current liabilities: Accrued liability – officer Accrued liabilities Notes payable, including accrued interest of $6,663 – related party Notes payable, including accrued interest of $24,843 – related party Total current liabilities Commitments and Contingencies Stockholders’ deficit: Common stock, $0.001 par value; 200,000,000 shares authorized;22,640,000 shares issued and outstanding Additional paid-in capital Stock subscription payable Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 NASUS CONSULTING, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Three Months Ended March 31, May 27, 2009 (Inception) Through March 31, 2010 Operating expenses: General and administrative $ $ $ Total operating expenses Interest expense – related parties 15, 860 - Loss from continuing operations ) ) ) Income from discontinued operations, net of tax - - Net loss $ ) $ ) $ ) Basic and diluted loss per share: Loss from continuing operations $ ) $
